UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4870
HARRY RAMONE BAPTISTE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-99-59)

                      Submitted: April 6, 2001

                      Decided: April 26, 2001

   Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael A. Grace, GRACE & CLIFTON, P.A., Winston-Salem,
North Carolina, for Appellant. Mark T. Calloway, United States
Attorney, Gretchen C. F. Shappert, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BAPTISTE
                               OPINION

PER CURIAM:

   Harry Ramone Baptiste was convicted by a jury of one count of
conspiracy to possess with intent to distribute cocaine and cocaine
base, in violation of 21 U.S.C.A. § 846 (West 1999 & Supp. 2000)
(count one), and one count of possessing with intent to distribute
cocaine and cocaine base, in violation of 21 U.S.C.A. § 841(a) (West
1999 & Supp. 2000) and 18 U.S.C.A. § 2 (West 2000) (count two).
On appeal, he contends that: (1) the evidence was insufficient to sup-
port the possession conviction; (2) the district court improperly admit-
ted evidence of an alleged unrelated drug transaction; and (3) the
court did not comply with 21 U.S.C.A. § 851(b) (West 1999 & Supp.
2000). Finding no reversible error, we affirm.

   A jury’s verdict must be upheld on appeal if there is substantial
evidence in the record to support it. Glasser v. United States, 315 U.S.
60, 80 (1942). In determining whether the evidence in the record is
substantial, we view the evidence in the light most favorable to the
Government, and inquire whether there is evidence that a reasonable
finder of fact could accept as adequate and sufficient to support a con-
clusion of a defendant’s guilt beyond a reasonable doubt. United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). In evalu-
ating the sufficiency of the evidence, we do not review the credibility
of the witnesses and we assume that the jury resolved all contradic-
tions in the testimony in favor of the Government. United States v.
Romer, 148 F.3d 359, 364 (4th Cir. 1998). After reviewing the record,
we find that there was sufficient evidence supporting the conviction
on count two.

    The district court did not abuse its discretion by admitting evidence
of a July 1999 drug transaction. See United States v. Queen, 132 F.3d
991, 995 (4th Cir. 1997)(reviewing district court’s determination of
the admissibility of evidence for abuse of discretion); United States
v. Kennedy, 32 F.3d 876, 885 (4th Cir. 1994) (holding that "evidence
of uncharged conduct is not considered ‘other crimes’ evidence if it
arose out of the same . . . series of transactions as the charged offense,
. . . or if it is necessary to complete the story of the crime (on) trial")
(internal quotation marks and citations omitted).
                      UNITED STATES v. BAPTISTE                       3
   Finally, we find that the district court’s failure to inquire of Bap-
tiste at sentencing as to any challenge he may have to the felony drug
conviction used to enhance his sentence did not "seriously affect[ ]
the fairness, integrity or public reputation of judicial proceedings."
United States v. Olano, 507 U.S. 725, 732 (1993) (internal quotation
marks and citations omitted).

  Accordingly, we affirm the convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                           AFFIRMED